191.	Before delivering my speech, 1 should like to express the condolences of my delegation to the delegation of Honduras on the occasion of the death this morning of Mr. Ramon Villeda Morales. The family of the deceased may rest assured that it has our greatest sympathy.
192.	Mr. President, first I should like to convey to you the sincerest congratulations of the Central African delegation on your election as President of the twenty-sixth session of the General Assembly of the United Nations. This inspired choice is a well-deserved tribute to your qualities as a statesman and distinguished diplomat who has contributed to a greater knowledge of international problems. I am convinced that, under your guidance, the business of this session, which now appears to be so delicate, will be crowned with success.
193.	I am also pleased to join in the tribute paid to your predecessor, Mr. Edvard Hambro, who conducted the business of the commemorative twenty-fifth anniversary session of this Assembly with great talent and ability.
194.	Finally, it is with genuine pleasure that I wish to pay tribute to Secretary-General U Thant and to express to him, on behalf of the Government of the Central African Republic, our admiration for his qualities as a courageous and upright servant of the international community; we wish to say to him how much we appreciate his services to the Organization and his constant efforts in the cause of peace and justice throughout the world.
195.	May I now be allowed to perform the pleasant duty of welcoming, on behalf of the Government of the Central African Republic and my entire delegation, the fraternal States of Bhutan, Bahrain, Qatar and Oman, which have just recently joined the great family of the United Nations. We would express to their respective peoples our sincerest wishes for their prosperity and well-being.
196.	The last session of the General Assembly, in choosing to commemorate its anniversary with the central theme of "peace, justice and progress", succinctly summed up all that mankind hopes and expects from the United Nations and its work.
197.	It is our task first, to ensure peace, freedom and independence for the people of the world, excluding all forms of hegemony, and, secondly, to create conditions in which the achievements of science and technology may serve the development of mankind.
198.	The United Nations, created 26 years ago, had the mission of establishing a lasting peace and improving the fate of mankind. That mission is clearly defined in the Charter of our Organization and in the Declaration of Human Rights whereby the Central African Republic has most solemnly reaffirmed its belief and firm conviction that men are born free with equal rights. We have, of course, gone a long way towards the realization of this lofty ideal. But, in view of the perils which still loom on our horizon and the concern which has been created by the present international situation, we believe that the United Nations is far from having achieved all our hopes.
199.	Our Organization looks today very much like a fragile vessel adrift on a dangerous sea: millions of men are still, prey to conflicts, oppression, poverty and despair. Furthermore, a whole host of new threats and challenges lies ahead: population growth, deterioration of the human environment, the scourge of drugs, and attempts at subverting States internally, to name but a few. But in the face of these scourges, how have the ideals laid down in San Francisco fared?
200.	It is high time that we renewed the commitments which we have to peace and which all States, great and small, have the overriding duty to respect. Simply reaffirming our faith in the United Nations is not enough. We must express our faith by acting in such a way as to resolve the problems which disrupt international relations in a peaceful way under the Charter.
201.	We live in a world where peace is constantly threatened, even disturbed; and that can be denied by no one. Today we are witnessing an unbridled nuclear arms race, the proliferation of which can only serve to increase the concern of all mankind.
202.	When my country, the Central African Republic, signed the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], we clearly demonstrated our determination to do away, once and for all, with nuclear arsenals in the interest of general and complete disarmament, under effective international control, in the near future, so that the entire world may regain full confidence in a lasting and universal peace.
203.	The negotiations which have already been begun to reach agreement on the limitation, control and verification of nuclear and biological weapons command our complete support.
204.	As a positive step towards a relaxation of international tension, we also welcome the proposal for an early Conference on European security and the Quadripartite Agreement on Berlin. 
205.	After stating the position of my delegation on disarmament, I now wish to set forth as briefly as possible our views on other equally important problems which command attention throughout the world.
206.	The situation in Indo-China remains one of the concerns of world public opinion. The war which was limited to Viet-Nam has spread to the entire area, and we whole-heartedly welcome the decision of the United States of America to withdraw its troops from Viet-Nam. We earnestly hope that this withdrawal will be accelerated and that the Paris talks on Viet-Nam will soon enjoy a successful outcome.
207.	The crisis in the Middle East continues to be one of the major concerns of our Organization. The Central African Republic supports any action that will ensure implementation of Security Council resolution 242 (1967) on the Middle East. Here we welcome the position of the parties concerned in favor of maintaining the cease-fire, which is at present in force, and we trust that the Jarring mission, as well as the very recent mission of the Organization of African Unity, will command everyone's support, which is needed if these missions are to be pursued successfully.
208.	What can be said of the persistence of colonialism and racial discrimination in Africa, and in particular in southern Africa?
209.	Eleven years ago the Declaration on the Granting of Independence to Colonial Countries and Peoples was adopted b, the General Assembly [resolution 1514 (XV)]. We are entitled to question the genuine determination of the international community to ensure the triumph of the struggle of the peoples of Africa, and in particular of the peoples in the southern part of our continent, for the recognition of their legitimate rights to freedom and independence.
210.	In Namibia, as in the Territories under Portuguese domination, in Zimbabwe as in South Africa, we cannot fail to note that the most elementary human freedoms continue to be flouted, notwithstanding the Universal Declaration of Human Rights and other relevant resolutions of tne United Nations.
211.	While the United Nations record in the area of decolonization may be very impressive, inasmuch as so many of the Territories formerly colonized or under trusteeship have become independent and today usefully participate in the work of the United Nations, the fact remains that the situation is explosive in the regions that I have mentioned. Colonialism must be uprooted from Angola, Mozambique and Guinea (Bissau). The international community must see to it that the twenty-sixth session of the General Assembly will signal the beginning of the end of colonialism, wherever that anachronistic and retrograde phenomenon exists.
212.	The Central African Republic, therefore, preaches the need by all available means to ensure the implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples.
213.	Aware of the dangers threatening Africa in our sorely troubled world, my country, the Central African Republic, recognizes that peace in our continent with absolute neutrality is a prerequisite for the successful development of African countries.
214.	It is consistent with this belief that the Head of the Central African State, H.E. General Jean-Bedel Bokassa, has relentlessly opposed the use of force and violence and advocated dialog and negotiations to settle all disputes and to maintain peace in Africa and peace between Africa and the rest of the world.
215.	With respect to apartheid, I wish to remind the Assembly that in February 1965 the second regular session of the Defense Commission of the Organization of African Unity was held on problems of defense at Freetown, Sierra Leone, under the presidency of H.E. General Jean-Bedel Bokassa, then Chief of Staff for National defense. That Conference adopted certain steps to settle gradually the distressing problems of racial discrimination in South Africa.
216.	The intention was, of course, to endeavor to settle this question through the use of arms. After the conference, the Government of the Central African Republic created a section Of its national army which could at any time be mobilized in the event that the Organization of African Unity should decide to take action against South Africa in order to liberate our oppressed brothers in that area.
217.	Regrettably, however, with the passing of the years Africans seemed less and less inclined to consider such action through the Organization of African Unity, notwithstanding the militant speeches and slogans which have become traditional at each session of the Organization of African Unity and of the United Nations General Assembly.
218.	Furthermore, the entire world has witnessed the constant efforts of the United Nations in the form of economic and other sanctions against South Africa, which, unfortunately, have proven ineffective because, on the one hand, certain European countries allegedly friends of Africa continue to maintain relations of all kinds with Pretoria and to supply it with weapons and, on the other hand, it must be recognized that products produced in South Africa may be found in most of the African continent.
219.	In the face of these contradictions and dilatory moves which only serve to delay a settlement of the disturbing problem of South Africa, the Central African Republic has advocated a dialog. The idea would be to try this course in the same way as many others have been tried, because we are convinced that violence could only serve to harden the resistance of the white minority in South Africa to all change and development.
220.	We believe that for the African countries primarily concerned in this problem there can be only two ways to stamp out apartheid. The first is to wage war against South Africa; secondly, on the opposite hypothesis, which is the present situation, to engage in a dialog with South Africa. That solution appears to us in the Central African Republic to be the only realistic way out of the present impasse to promote the indispensable dialog between white and black citizens in South Africa.
221 v The Central African Republic, consistent with the principle of universality of our Organization, has followed developments in the question of the representation of China in the United Nations with interest. However, in the opinion of my Government the universal character of our Organization should not be promoted to the detriment of its moral authority. We are not opposed to having the People's Republic of China join the efforts of the international community to carry out the goals and principles of ifie United Nations. My country, however, will not tolerate the idea of expelling the Republic of China, a peace-loving country which has maintained excellent relations at all levels and in all ways with the people of the Central African Republic, a country which, in addition, ever since the creation of our Organization has been a responsible and loyal Member.
222.	It is with this in mind that my delegation considers that any draft resolution which would have the effect of depriving the Republic of China of its representation in the United Nations should be considered an important question) requiring a two-thirds majority vote under Article 18 of the Charter. My delegation will therefore support the draft resolution of the United States of America on this subject [A]L.634 and, Add.lJ.
223.	Peace is not only the absence of war. It has also and above all an economic, social and cultural content. In a world where States are independent and economies interdependent, the lack of economic co-operation is dangerous, for if material Well-being is not in itself the only goal of men and nations, it is unquestionably one of the foundations of a decent life. The tragedy of our times lies in the fact that material well-being is not very- widespread in the world. For us, in a low income country, the most important objective is and remains the economic and social progress of our people. That is the top priority.
224.	We are aware of the fact that assistance for development goes through two essential channels: one is bilateral and multilateral, and the other is international. In the former case, we shall never cease to say that assistance should from all points of view be free of all political considerations. Financial organizations should adopt a more flexible attitude, especially by granting longer repayment schedules and reasonable interest rates, making it possible for the disadvantaged countries to increase their economic capacity.
225.	In the latter case the United Nations should bring together the industrialized countries and, the developing countries in a network of more effective co-operation in economic, commercial, technological, social and cultural fields. In so doing it would be making a major contribution to alleviating the plight of mankind in what is becoming increasingly one world.
726* This inequality, as is well known, is increasing daily as a result of the constant deterioration in the terms of trade which, while depriving the developing countries of sizable resources in their struggle for progress, contribute to widening the gap between the well-to-do countries and the disadvantaged countries.
227.	Last year, two United Nations initiatives commanded our attention and should serve to remedy this inequality.
228.	In October 1970, the General Assembly adopted the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], which, it is to be hoped, will succeed in co-ordinating further the action possibilities of the international community and thus assisting the developing countries in their efforts. As the fundamental objective of the Strategy is an average rate of growth of 6 per cent of the gross national product of the developing countries and a program covering the whole range of economic and social development, each developed country should ensure the transfer to the developing countries of an amount from public and private sources equal to 1 per cent of its gross national product.
229.	later last December the General Assembly adopted a series of provisions [resolution 2688 (XXV)] making it possible for the United Nations system of development to provide greater resources more effectively. These changes should ensure closer co-ordination within each recipient country of the activities of the various United Nations agencies,
230.	All these measures justify considerable hope. We are anxiously awaiting their prompt and effective implementation.
231.	But assistance is not enough. The developing countries need new outlets in the industrialized countries for their manufactures.
232.	In this connexion we intend to support the proposal put forward by the Minister of Foreign Affairs of Belgium at the twenty-fourth session of the General Assembly [1765th meeting] to ascribe greater importance to the 
processing and marketing of raw materials at the places where they are produced or developed.
233.	In this regard we would call on the United Nations to use its influence with the specialized agencies dealing with loans and development to promote greater assistance to the less developed countries. As was stressed from this rostrum last year by H.E. General Jean-Bedel Bokassa:
"We believe also that the United Nations specialized agencies should be freed from the abusive influence of certain States which do not hesitate to delay, even to thwart and to boycott, consideration of background material presented by certain other States whose political leanings are not to their liking.
"The Central African Republic, for its part, has denounced and will continue to denounce these maneuvers, whoever may be their perpetrators.
"Those bodies should in particular lend a more sympathetic ear to certain projects of paramount importance to developing countries, and particularly to the less favored among them such as the land-locked countries, when, for various reasons, such projects cannot be financed with the framework of bilateral assistance or by those who can offer private funds." [1875th meeting, para. 136-138.]
234.	We are aware of the fact that foreign aid cannot be fully effective unless it is supported by an intense effort at the national level. The Central African Republic, under the guidance of its dynamic Head of State and within the framework of "Operation Bokassa" is resolutely engaged in a sustained national effort for social and economic development.
235.	The social and economic objectives of my country have been clearly set forth in the Charter of our National Party, the MESAN [Movement for the Social Development of Black Africa], "To feed, house, care for, clothe and educate" is our slogan.
236.	"Operation Bokassa", a vast development strategy set up by the Head of State of the Central African Republic, General Jean-BedeJ. Bokassa, directly after the took power in 1966, has mobilized all the vital forces of the nation to develop harmoniously its economic, social and cultural potential, and has made it possible for my country to double and treble the output of its main products: cotton, coffee, tobacco, wood, diamonds, etc., thereby exceeding our fondest hopes.
237.	The development of the Central African Republic is then first and foremost a national effort. We are, however, convinced of the virtues of co-operation in all fields and at all levels: bilateral, multilateral, regional, subregional and international. However, as was stressed here last year by H.E. General Jean-BedeJ Bokassa, the President of the Central African Republic, we want this co-operation to be dispensed unconditionally, without any thoughts of domination or intimidation, so as to ensure the attainment of the goals and the requirements of the United Nations.
238.	On the subject of the United Nations, one observer has pointed out that endless speeches are made here.
239.	Like other speakers, we have spoken about disarmament, the maintenance of peace, apartheid, decolonization and economic and social co-operation between all the peoples of the world. We have all mentioned the purposes and the principles that the distinguished founders of the United Nations laid down in the Charter as the basis and the objective of our Organization, which can be summed up as follows:
"To save succeeding generations from the scourge of war, which ... has brought untold sorrow to mankind, and
"To reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small, and
"To establish conditions under which justice and respect for the obligations arising from treaties and other sources of international law can be maintained, and
"To promote social progress and better standards of life in larger freedom."
240.	Unfortunately, the recommendations and the resolutions adopted by our Organization in the implementation of these noble objectives have not always met with the results which the peoples of the United Nations had a right to expect.
241.	All this illustrates the thinking of the philosopher Karl Jaspers, who stated that the United Nations is a place where endless speeches are made, and an ill-intentioned observer might be tempted to say that it is a place where fruitless votes are taken.
242.	Will the international community be able to ensure international peace and security? Will it be able to ensure respect for human dignity by doing its utmost to stamp out the last bastions of colonialism? Will it be able to ensure economic, social and cultural well-being? Those are all questions which are of concern to mankind and whose solution constitutes the hope of peoples of the world.
243.	May the twenty-sixth session of the General Assembly prompt all nations to share and respect the spirit and the letter of the Charter, which remains the foundation of peace and fraternity among all peoples. May it also provide proof that the United Nations is not a place where one is satisfied with endless speeches and fruitless votes.
